Citation Nr: 1825677	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to September 1975 in the United States Army.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's case was certified to the Board on June 26, 2015. See June 2015 VA Form 8.  Since the certification, the Veteran has retained the services of the Puerto Rico Public Advocate for Veterans Affairs. See January 2018 VA Form 21-22.


FINDING OF FACT

The Veteran's sleep apnea was not shown to have manifested during active military service and the current disability is not etiologically related to such service; additionally, the Veteran's sleep apnea is not proximately caused or aggravated by his service connected schizophrenia.


CONCLUSION OF LAW

The criteria for service connection for a sleep apnea, to include as secondary to a currently service connected schizophrenia disability, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).


Sleep apnea, to include as secondary to a Schizophrenia

The Veteran contends that he developed sleep apnea due to his schizophrenia. See May 2013 VA Form 21-4138. He submitted medical evidence confirming a diagnosis of sleep apnea.

With respect to element (1), a current disability, the Veteran is diagnosed with severe chronic sleep apnea.

In March 2012, the Veteran was seen for a sleep clinic consultation to assess his sleep apnea. See March 2012 VA Examination. The examining physician diagnosed the Veteran with "severe obstructive sleep apnea."

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran did not manifest with a sleep apnea in service.

The Veteran's medical treatment records were silent for any complaint of sleep apnea during military service or within one year of separation. The Veteran's separation examination did not endorse sleep apnea. The Veteran's separation examination endorsed "frequent trouble sleeping." The notes section of the examination endorsed "sleep walking" among the numerous physical ailments that the Veteran reported; however, there is no indication that this complaint was indicative of sleep apnea. The separation examiner noted that the Veteran was an inconsistent historian. He also had a history of malingering where he presented for treatment without clinical evidence of an organic problem. The Veteran's post separation treatment records indicate that he was first diagnosed with sleep apnea in 2012. Moreover, there is no competent evidence linking the Veteran's claimed sleep apnea to service.  As such, the Board finds that direct service connection for sleep apnea is not warranted as the disability was not incurred in service or otherwise found to be etiologically related to service.

The Veteran does not argue that he developed sleep apnea in, or as a result, of his military service. Rather, he contends that his sleep apnea is secondary to his service connected schizophrenia.

In March 2014, the Veteran was afforded a VA examination for his sleep apnea. The examiner confirmed the diagnosis of chronic obstructive sleep apnea. Review of the Veteran's medical records revealed that he did manifest with sleep apnea during service or within one year of separation. The examiner provided a negative etiology opinion concluding that the Veteran's sleep apnea was less likely than not caused or aggravated by his schizophrenia. After review of the medical literature involving sleep apnea and schizophrenia, the examiner concluded that the disabilities are different medical conditions with different pathophysiological mechanisms. She noted that sleep apnea is a disease of the upper respiratory airways, while schizophrenia is a psychiatric condition. Based on the medical evidence of record, the examiner concluded that there is no etiological relationship between the two distinct conditions. As such, she opined that the Veteran's sleep apnea was not proximately due to, nor the result of the Veteran's service connected schizophrenia.

The Board finds that the medical evidence of record weighs against finding that the Veteran's sleep apnea was the result of or aggravated by the Veteran's service connected schizophrenia. The opinion by the March 2014 VA examiner concluded that the Veteran's sleep apnea was not a result of his schizophrenia, either directly or aggravated thereby. Additionally, there is no medical evidence in the record to support a positive etiology opinion linking the Veteran's sleep apnea to service or a service connected disability. While the Board finds has fully considered the Veteran's lay testimony, he does not have the medical expertise to offer an etiology opinion for his sleep apnea condition. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377. As such, service connection for sleep apnea is not warranted.



ORDER

Service connection for sleep apnea is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


